DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 2/14/2020.  Claims 1-19 are pending in the case.  Claims 1, 7, and 13 are independent claims.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (US 2018/0183891 A1, hereinafter Zhang) in view of Lewin (US 20130159893 A1, hereinafter Lewin).

claim 1, Zhang teaches a method for Machine Learning (ML) based prediction (“machine learning,” paragraph 0060 line 2) of at least one subsequent User interface (UI) by an electronic device, the method comprising:
detecting, by the electronic device, a first transition event (the system transitions into “a user interface that is being presented (302),” paragraph 0073 line 2);
identifying, by the electronic device, a UI associated with a first application of the electronic device (“The system determines a user interface context for a user interface that is being presented (302). For example, the user interface may be generated and presented by an application (e.g., a web application or mobile application). The user interface context may be defined by one or more attributes of the user interface, such as the type of data that is being presented, a group to which the data belongs, characteristics of the data, a rollup level of the data, a tab of the application that is currently presented, a status of the user interface, and/or other appropriate attributes of the user interface or data being presented by the user interface,” paragraph 0073 lines 1-11);
predicting, by the electronic device, the at least one subsequent UI to be displayed based on at least one transition parameter (“The system determines a predicted user action based on the user interface context (304),” paragraph 0074 lines 1-2), wherein the at least, one subsequent UI is associated with at least one of the first application (“In a particular example, the next action model may specify that a user action of 
loading, by the electronic device, the at least one subsequent UI in a memory of the electronic device (“the system may select multiple predicted next actions for which to pre-cache data,” paragraph 0076 lines 1-2).
Zhang does not appear to expressly teach a method wherein the UI comprises a UI layout and the subsequent UI comprises a subsequent UI layout.
Lewin teaches a method wherein the UI comprises a UI layout and the subsequent UI comprises a subsequent UI layout (“For example, a ‘Main View’ of the Contacts List application is shown in FIG. 11. For a transition from the ‘Main View’ to a ‘Detailed Contact Information’ view, the UI client engine 904 will signal a transition to the UI rendering engine 902. The UI rendering engine 902 will instantiate the visual node tree of the ‘Detailed Contact Information’ elements,” paragraph 0095 lines 4-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the UIs of Zhang to comprise the layouts of Lewin.  One would have been motivated to make such a 

As to dependent claim 2, the rejection of claim 1 is incorporated.  Zhang/Lewin further teaches a method comprising:
detecting, by the electronic device, a second transition event (“The system detects an occurrence of the predicted next action at the user interface (312),” Zhang paragraph 0080 lines 1-2); and
automatically displaying, by the electronic device, the at least one loaded subsequent UI layout from the memory of the electronic device (“The system updates the user interface to present the next action data (316),” Zhang paragraph 0082 lines 1-2).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Zhang/Lewin further teaches a method wherein the predicting, by the electronic device, the at least one subsequent UI layout to be displayed based on the at least one transition parameter, comprises:
identifying, by the electronic device, a layout Identifier (ID) associated with the UI layout currently displayed on the electronic device (“this predefined visual node tree will be described in a markup language, such as XML, but it could also be described in programmatic code, such as an API,” Lewin paragraph 0081 lines 10-12 – note that XML and APIs both generally require IDs for each element);
identifying, by the electronic device, whether the layout ID corresponds to a UI layout stored in a database (“To set up the visual node trees, the UI rendering engine 902 has predefined visual node trees for each UI component that the UI client engine 904 provides,” Lewin paragraph 0081 lines 4-7);
performing, by the electronic device, one of:
querying to a ML based UI prediction model for at least one layout ID of the at least one subsequent UI layout to be displayed (“the system may select multiple predicted next actions for which to pre-cache data,” Zhang paragraph 0076 lines 1-2), and forming a hierarchical structure of UI objects corresponding to the at least one subsequent UI layout based on the at least one transition parameter for predicting the at least one subsequent UI layout to be displayed (“The UI rendering engine 902 mirrors the tree 906 set up by UI client engine 904. UI rendering engine 902 sets up visual node trees 908a, 908b, 908c for each UI element 909a, 909b, 909c of the UI component tree 906,” Lewin paragraph 0081 lines 1-4), based on identifying that the layout ID corresponds to the UI layout stored in the database (“To set up the visual node trees, the UI rendering engine 902 has predefined visual node trees for each UI component that the UI client engine 904 provides,” Lewin paragraph 0081 lines 4-7); and
training the ML based UI prediction model based on the at least one transition parameter for predicting the at least one subsequent UI layout to be displayed, based on identifying that the layout ID does not correspond to the UI layout stored in the database.

As to dependent claim 4, the rejection of claim 3 is incorporated.  Zhang/Lewin further teaches a method wherein the hierarchical structure of the UI objects are formed by identifying a probability in selecting each UI layout based on the at least one transition parameter (“In a particular example, the next action model may specify that a user action of navigating to a particular tab has a probability of 10% when the user interface has a context that includes the presentation of a second tab different from the particular tab and that includes a particular group of data. The next action model may also specify that the user action of navigating to the particular tab has a probability of 20% when the user interface has a context that includes the presentation of a third tab that includes a different group of data,” Zhang paragraph 0075 lines 5-13).

As to dependent claim 5, the rejection of claim 3 is incorporated.  Zhang/Lewin further teaches a method wherein the ML based UI prediction model is trained by:
identifying the at least one transition parameter of the UI layout for a session (“The system determines a predicted user action based on the user interface context (304),” Zhang paragraph 0074 lines 1-2);
recording the at least one transition parameter of the UI layout to the memory of the electronic device (necessarily stored somewhere at least temporarily to enable subsequent prediction processing);
identifying a probability of selecting the UI layout for each of a plurality of transition events based on the at least one recorded transition parameter (“In a particular example, the next action model may specify that a user action of navigating to a particular tab has a probability of 10% when the user interface has a context that includes the presentation of a second tab different from the particular tab and that includes a particular group of data. The next action model may also specify that the user action of navigating to the particular tab has a probability of 20% when the user interface has a context that includes the presentation of a third tab that includes a different group of data,” Zhang paragraph 0075 lines 5-13);
generating the ML based UI prediction model (“machine learning,” Zhang paragraph 0060 line 2) based on the probability of selecting the UI layout for each of the plurality of transition events (“In a particular example, the next action model may specify that a user action of navigating to a particular tab has a probability of 10% when the user interface has a context that includes the presentation of a second tab different from the particular tab and that includes a particular group of data. The next action model may also specify that the user action of navigating to the particular tab has a probability of 20% when the user interface has a context that 
storing (necessarily stored somewhere to enable the machine learning model to provide output) the layout ID associated with the UI layout (“this predefined visual node tree will be described in a markup language, such as XML, but it could also be described in programmatic code, such as an API,” Lewin paragraph 0081 lines 10-12 – note that XML and APIs both generally require IDs for each element) to the database (“To set up the visual node trees, the UI rendering engine 902 has predefined visual node trees for each UI component that the UI client engine 904 provides,” Lewin paragraph 0081 lines 4-7).

As to dependent claim 6, the rejection of claim 1 is incorporated.  Zhang/Lewin further teaches a method wherein the at least one transition parameter includes one or more of, for each of a plurality of UI layouts, a sequence of selections of the plurality of UI layouts, a time of a day at which the respective UI layout is selected, a layout ID (“this predefined visual node tree will be described in a markup language, such as XML, but it could also be described in programmatic code, such as an API,” Lewin paragraph 0081 lines 10-12 – note that XML and APIs both generally require IDs for each element), a number of times the respective UI layout is selected, an activity transition type, a session ID and a frame drop count in displaying a selected UI layout.

claim 7, Zhang teaches an electronic device for Machine Learning (ML) based prediction (“machine learning,” paragraph 0060 line 2) of at least one subsequent User Interface (UI), the electronic device comprising of:
a memory (“a programmable processor,” paragraph 0098 lines 3-4); and
a processor (“the data received for a predicted next action may be stored in a hard drive, flash memory, or some other memory storage device,” paragraph 0034 lines 1-4), coupled to the memory, configured to:
detect a first transition event identify a UI associated with a first application of the electronic device (the system transitions into “a user interface that is being presented (302),” paragraph 0073 line 2);
predict the at least one subsequent UI to be displayed based on at least one transition parameter (“The system determines a predicted user action based on the user interface context (304),” paragraph 0074 lines 1-2), wherein the at least one subsequent UI is associated with at least one of the first application (“In a particular example, the next action model may specify that a user action of navigating to a particular tab has a probability of 10% when the user interface has a context that includes the presentation of a second tab different from the particular tab and that includes a particular group of data. The next action model may also specify that the user action of navigating to the particular tab has a probability of 20% when the user interface has a context that 
load the at least one subsequent UI in the memory of the electronic device (“the system may select multiple predicted next actions for which to pre-cache data,” paragraph 0076 lines 1-2).
Zhang does not appear to expressly teach a device wherein the UI comprises a UI layout and the subsequent UI comprises a subsequent UI layout.
Lewin teaches a device wherein the UI comprises a UI layout and the subsequent UI comprises a subsequent UI layout (“For example, a ‘Main View’ of the Contacts List application is shown in FIG. 11. For a transition from the ‘Main View’ to a ‘Detailed Contact Information’ view, the UI client engine 904 will signal a transition to the UI rendering engine 902. The UI rendering engine 902 will instantiate the visual node tree of the ‘Detailed Contact Information’ elements,” paragraph 0095 lines 4-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the UIs of Zhang to comprise the layouts of Lewin.  One would have been motivated to make such a combination to allow prediction and preloading of subsequent UIs that require a layout change.

claim 8, the rejection of claim 7 is incorporated.  Zhang/Lewin further teaches a device configured to:
detect a second transition event (“The system detects an occurrence of the predicted next action at the user interface (312),” Zhang paragraph 0080 lines 1-2); and
automatically display the at least one loaded subsequent UI layout from the memory of the electronic device (“The system updates the user interface to present the next action data (316),” Zhang paragraph 0082 lines 1-2).

As to dependent claim 9, the rejection of claim 7 is incorporated.  Zhang/Lewin further teaches a device wherein the predicting of the at least one subsequent UI layout to be displayed based on the at least one transition parameter, comprises:
identifying a layout Identifier (ID) associated with the UI layout currently displayed on the electronic device (“this predefined visual node tree will be described in a markup language, such as XML, but it could also be described in programmatic code, such as an API,” Lewin paragraph 0081 lines 10-12 – note that XML and APIs both generally require IDs for each element);
identifying whether the layout ID corresponds to a UI layout stored in a database (“To set up the visual node trees, the UI rendering engine 902 has predefined visual node trees for each UI component that the UI client engine 904 provides,” Lewin paragraph 0081 lines 4-7); and
performing one of:
querying to a ML based UI prediction model for at least one layout ID of the at least one subsequent UI layout to be displayed (“the system may select multiple predicted next actions for which to pre-cache data,” Zhang paragraph 0076 lines 1-2), and forming a hierarchical structure of UI objects corresponding to the at least one subsequent UI layout based on the at least one transition parameter for predicting the at least one subsequent UI layout to be displayed (“The UI rendering engine 902 mirrors the tree 906 set up by UI client engine 904. UI rendering engine 902 sets up visual node trees 908a, 908b, 908c for each UI element 909a, 909b, 909c of the UI component tree 906,” Lewin paragraph 0081 lines 1-4), based on identifying that the layout ID corresponds to the UI layout stored in the database (“To set up the visual node trees, the UI rendering engine 902 has predefined visual node trees for each UI component that the UI client engine 904 provides,” Lewin paragraph 0081 lines 4-7); or
training the ML based UI prediction model based on the at least one transition parameter for predicting the at least one subsequent UI layout to be displayed, based on identifying that the layout ID does not correspond to the UI layout stored in the database.

claim 10, the rejection of claim 9 is incorporated.  Zhang/Lewin further teaches a device wherein the hierarchical structure of the UI objects are formed by identifying a probability in selecting each UI layout based on the at least one transition parameter (“In a particular example, the next action model may specify that a user action of navigating to a particular tab has a probability of 10% when the user interface has a context that includes the presentation of a second tab different from the particular tab and that includes a particular group of data. The next action model may also specify that the user action of navigating to the particular tab has a probability of 20% when the user interface has a context that includes the presentation of a third tab that includes a different group of data,” Zhang paragraph 0075 lines 5-13).

As to dependent claim 11, the rejection of claim 9 is incorporated.  Zhang/Lewin further teaches a device wherein the ML based UI prediction model is trained by:
identifying the at least one transition parameter of the UI layout for a session (“The system determines a predicted user action based on the user interface context (304),” Zhang paragraph 0074 lines 1-2);
recording the at least one transition parameter of the UI layout to the memory of the electronic device (necessarily stored somewhere at least temporarily to enable subsequent prediction processing);
identifying a probability in selecting the UI layout for each of a plurality of transition events based on the at least one recorded transition parameter (“In a particular example, the next action model may specify that a user action of navigating to a particular tab has a probability of 10% when the 
generating the ML based UI prediction model (“machine learning,” Zhang paragraph 0060 line 2) based on the probability in selecting the UI layout for each of the transition events (“In a particular example, the next action model may specify that a user action of navigating to a particular tab has a probability of 10% when the user interface has a context that includes the presentation of a second tab different from the particular tab and that includes a particular group of data. The next action model may also specify that the user action of navigating to the particular tab has a probability of 20% when the user interface has a context that includes the presentation of a third tab that includes a different group of data,” Zhang paragraph 0075 lines 5-13); and
storing (necessarily stored somewhere to enable the machine learning model to provide output) the layout ID associated with the UI layout (“this predefined visual node tree will be described in a markup language, such as XML, but it could also be described in programmatic code, such as an API,” Lewin paragraph 0081 lines 10-12 – note that XML and APIs both generally require IDs for each element) to the database (“To set up the 

As to independent claim 13, Zhang teaches a method comprising:
storing information regarding a user's sequence of user interface (UI) transition events (“action data stored in the action data storage device 120,” paragraph 0060 line 3);
performing Machine Learning (ML) based on the stored information regarding the user's sequence of UI transition events (“The next action prediction server 114 can also train predictive models using machine learning techniques using the action data stored in the action data storage device 120,” paragraph 0060 lines 1-3);
performing ML based prediction that includes predicting at least one subsequent User Interface (UI) transition event, from among the user's sequence of UI transition events, based on the ML (“The system determines a predicted user action based on the user interface context (304),” paragraph 0074 lines 1-2);
identifying at least one subsequent UI that corresponds to the predicted at least one subsequent UI transition event (“the system may select multiple predicted next actions for which to pre-cache data,” paragraph 0076 lines 1-2); and
starting loading, by an electronic device, of the at least one predicted subsequent UI that corresponds to the at least one predicted subsequent UI transition event, prior to the at least one predicted subsequent UI transition event occurring in a same session (“the system may select multiple predicted next actions for which to pre-cache data,” paragraph 0076 lines 1-2).
Zhang does not appear to expressly teach a method wherein the UI comprises a UI layout element and the subsequent UI comprises a subsequent UI layout element.
Lewin teaches a method wherein the UI comprises a UI layout element and the subsequent UI comprises a subsequent UI layout element (“For example, a ‘Main View’ of the Contacts List application is shown in FIG. 11. For a transition from the ‘Main View’ to a ‘Detailed Contact Information’ view, the UI client engine 904 will signal a transition to the UI rendering engine 902. The UI rendering engine 902 will instantiate the visual node tree of the ‘Detailed Contact Information’ elements,” paragraph 0095 lines 4-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the UIs of Zhang to comprise the layout elements of Lewin.  One would have been motivated to make such a combination to allow prediction and preloading of subsequent UIs that require a layout change.

claim 14, the rejection of claim 13 is incorporated.  Zhang/Lewin further teaches a method comprising:
detecting, by the electronic device, a first transition event (the system transitions into “a user interface that is being presented (302),” Zhang paragraph 0073 line 2); and
automatically displaying, by the electronic device, a first UI layout from a memory of the electronic device based on the detecting of the first transition event (“The system updates the user interface to present the next action data (316),” Zhang paragraph 0082 lines 1-2).

As to dependent claim 15, the rejection of claim 14 is incorporated.  Zhang/Lewin further teaches a method comprising:
detecting, by the electronic device, a second transition event, which corresponds to one of the at least one predicted subsequent UI transition events (“The system detects an occurrence of the predicted next action at the user interface (312),” Zhang paragraph 0080 lines 1-2); and
automatically displaying, by the electronic device, the at least one loaded subsequent UI layout from a memory of the electronic device based on the detecting of the second transition event (“The system updates the user interface to present the next action data (316),” Zhang paragraph 0082 lines 1-2).

claim 16, the rejection of claim 13 is incorporated.  Zhang/Lewin further teaches a method wherein the predicting the at least one subsequent UI layout is based on at least one transition parameter, and comprises:
identifying, by the electronic device, a layout identifier (ID) associated with a UI layout currently displayed on the electronic device (“this predefined visual node tree will be described in a markup language, such as XML, but it could also be described in programmatic code, such as an API,” Lewin paragraph 0081 lines 10-12 – note that XML and APIs both generally require IDs for each element);
identifying, by the electronic device, whether the layout ID corresponds to a UI layout stored in a database (“To set up the visual node trees, the UI rendering engine 902 has predefined visual node trees for each UI component that the UI client engine 904 provides,” Lewin paragraph 0081 lines 4-7); and
performing, by the electronic device, one of:
querying to a ML based UI prediction model for at least one layout ID of the at least one subsequent UI layout (“the system may select multiple predicted next actions for which to pre-cache data,” Zhang paragraph 0076 lines 1-2) and forming a hierarchical structure of UI objects corresponding to the at least one subsequent UI layout based on the at least one transition parameter for predicting the at least one subsequent UI layout (“The UI rendering engine 902 mirrors the tree 906 set up by UI client engine 904. UI rendering 
training the ML based UI prediction model based on the at least one transition parameter for predicting the at least one subsequent UI layout, based on identifying that the layout ID does not correspond to the UI layout stored in the database.

As to dependent claim 17, the rejection of claim 13 is incorporated.  Zhang/Lewin further teaches a method wherein the hierarchical structure of the UI objects are formed by identifying a probability in selecting each UI layout based on the at least one transition parameter (“In a particular example, the next action model may specify that a user action of navigating to a particular tab has a probability of 10% when the user interface has a context that includes the presentation of a second tab different from the particular tab and that includes a particular group of data. The next action model may also specify that the user action of navigating to the particular tab has a probability of 20% when the user interface has a context that includes the presentation of a third tab that includes a different group of data,” Zhang paragraph 0075 lines 5-13).

claim 18, the rejection of claim 13 is incorporated.  Zhang/Lewin further teaches a method wherein a ML based UI prediction model is trained by:
identifying the at least one transition parameter of the UI layout for the same session (“The system determines a predicted user action based on the user interface context (304),” Zhang paragraph 0074 lines 1-2);
recording the at least one transition parameter of the UI layout to the memory of the electronic device (necessarily stored somewhere at least temporarily to enable subsequent prediction processing);
identifying a probability of selecting the UI layout for each of a plurality of sequences of transition events based on the at least one recorded transition parameter (“In a particular example, the next action model may specify that a user action of navigating to a particular tab has a probability of 10% when the user interface has a context that includes the presentation of a second tab different from the particular tab and that includes a particular group of data. The next action model may also specify that the user action of navigating to the particular tab has a probability of 20% when the user interface has a context that includes the presentation of a third tab that includes a different group of data,” Zhang paragraph 0075 lines 5-13);
generating the ML based UI prediction model (“machine learning,” Zhang paragraph 0060 line 2) based on the probability of selecting the UI layout for each of the transition events (“In a particular example, the next action 
storing (necessarily stored somewhere to enable the machine learning model to provide output) the layout ID associated with the UI layout (“this predefined visual node tree will be described in a markup language, such as XML, but it could also be described in programmatic code, such as an API,” Lewin paragraph 0081 lines 10-12 – note that XML and APIs both generally require IDs for each element) in a database (“To set up the visual node trees, the UI rendering engine 902 has predefined visual node trees for each UI component that the UI client engine 904 provides,” Lewin paragraph 0081 lines 4-7).

As to dependent claim 19, the rejection of claim 16 is incorporated.  Zhang/Lewin further teaches a method wherein the at least one transition parameter includes one or more of, for each of a plurality of UI layouts, a sequence of selections of the plurality of UI layouts, a time of a day at which the respective UI layout is selected, a layout ID (“this predefined visual node tree will be described in a markup language, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2013/0212487 A1 disclosing context-triggered layout changes
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a 

/Ryan Barrett/
Primary Examiner, Art Unit 2145